DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to the communication(s) filed on 01/04/2021.  Claims 1-20, of which claims 1, 7, 13 and 17 are independent, were pending in this application and are considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 01/04/2021 and 06.02/2021 have been considered and made of record by the examiner.

Drawings
	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 1-6 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 1, claim recites the limitation “the implanted medical device” (line 4 of claim 1). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation “an implanted medical system” (line 1 of claim 1) with the phrase --an implanted medical device--.
Regarding claims 2-6, claims are rejected due to their dependency to the rejected claim 1.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001) (claim to a system for setting a computer See also MPEP § 2131.02. "The identical invention must be shown in as complete detail as is contained in the … claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Note that, in some circumstances, it is permissible to use multiple references in a 35 U.S.C. 102 rejection. See MPEP § 2131.01. ("(A) Prove a primary reference contains an "enabled disclosure;" (B) Explain the meaning of a term used in the primary reference; or (C) Show that a characteristic not disclosed in the reference is inherent."). 

	Claims 1, 7, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. US 6592620 B1 to Lancisi et al. (IDS field 06/02/2021).

Regarding claim 7, Lancisi et al. disclose an implanted medical device (Fig. 1: implantable heart pump; lines 10-12 of col. 3) configured to communicate an alert signal to an external system (“The implanted system also includes a transcutaneous energy transmission (TET) coil 52 controlled by the microprocessor controller 44. The implanted TET coil 52 is used to electromagnetically couple the implanted system to an external TET coil 54 and an external power unit and controller 56. “ lines 28-33 of col. 3), the implanted medical device including circuitry configured to: 
obtain the alert signal based on an occurrence of an event (“If a motor coil should short out, an increase in current draw will occur in the motor drive circuit. From this and queries from the microprocessor controller 44, it can be determined which stator has the failure. Upon failure determination, the microprocessor controller 44 can reconfigure the coil connections via the multiplexer 50 so that the short can be by-passed”, lines 14-20 of col. 5); and 
transmit the alert signal (“a signal or message can be sent to … the external power unit and controller 56 that this failure has occurred” lines 20-23 of col. 5) from the implanted medical device to the external system via a transcutaneous energy transfer system (TETS) (“The TET may be used for communication purposes. Electrical signals to and from the internal microprocessor controller 44 and the external power unit and controller 56 may be sent across the TET coils 52, 54.”, lines 44-47 of col. 3).


    PNG
    media_image1.png
    538
    608
    media_image1.png
    Greyscale


Regarding claim 1, the instant claim is corresponding method claim of the apparatus claim 7. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Regarding claim 17, Lancisi et al. disclose an external system (Fig. 2: external TET coil 54 and external power unit and controller 56) configured to communicate with an (Fig. 1: implantable heart pump; lines 10-12 of col. 3) via a transcutaneous energy transfer system (TETS) (“The implanted system also includes a transcutaneous energy transmission (TET) coil 52 controlled by the microprocessor controller 44. The implanted TET coil 52 is used to electromagnetically couple the implanted system to an external TET coil 54 and an external power unit and controller 56. “ lines 28-33 of col. 3), the external system including circuitry configured to: receive a signal via the TETS (“The TET may be used for communication purposes. Electrical signals to and from the internal microprocessor controller 44 and the external power unit and controller 56 may be sent across the TET coils 52, 54.”, lines 44-47 of col. 3); and decode the signal to determine a presence or absence of an alert signal (“If a motor coil should short out, an increase in current draw will occur in the motor drive circuit. From this and queries from the microprocessor controller 44, it can be determined which stator has the failure. Upon failure determination, the microprocessor controller 44 can reconfigure the coil connections via the multiplexer 50 so that the short can be by-passed”, lines 14-20 of col. 5).

    PNG
    media_image1.png
    538
    608
    media_image1.png
    Greyscale


Regarding claim 13, the instant claim is corresponding method claim of the apparatus claim 17. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Regarding claim 18, Lancisi et al. disclose as stated above. Lancisi et al. also disclose transmit via the TETS to the implanted medical device a response signal responsive to (“The TET may be used for communication purposes. Electrical signals to and from the internal microprocessor controller 44 and the external power unit and controller 56 may be sent across the TET coils 52, 54.”, lines 44-47 of col. 3; “A signal can be sent to notify the patient that immediate assistance should be sought due to a system malfunction; however, pumping is maintained.”, lines 33-35 of col. 5).

Regarding claim 14, the instant claim is corresponding method claim of the apparatus claim 18. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

The foregoing obviousness inquiry requires an expansive and flexible approach, not a rigid approach demanding express teachings, suggestions and motivations to combine prior art teachings. KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1395, 97 (US 2007). The rationale supporting a conclusion of obviousness should be made explicit for review, but the rationale does not require precise teachings directed to the specific subject matter of the claim. Id. at 1396. A rejection can rely on inferences and creative steps that a person of ordinary skill in the art would employ. Id. Obviousness rejections  at 1397. Rather, one can show obviousness of a claim by establishing the obviousness of any solution to any known problem in the field of endeavor and addressed by a patent application's subject matter. Id. Moreover, one of ordinary skill in the art is not an automaton, but is possessed of ordinary creativity. Id. One of ordinary skill could find alternative uses for prior art elements beyond the elements' primary purposes and fit prior art teachings together like a puzzle. Id. A combination of prior art teachings does not require absolute predictability. Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals Inc., 81 USPQ2d 1324, 1329 (Fed. Cir. 2006). All that is required is a reasonable expectation of success. Id. 

	Claims 2-6, 8-12, 15-16 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. US 6592620 B1 to Lancisi et al. (IDS field 06/02/2021)

Regarding claim 8, Lancisi et al. disclose as stated above. Lancisi et al. also disclose wherein the circuitry is further configured to monitor an alternative wireless communication system configured to transmit the alert signal ("The microprocessor controller 44 also controls battery charging, distribution and regulation of power received though the TET coil 52, and communicates system data with the external power unit and controller 56 through the TET coil 52 and/or by RF with the monitor 58", lines 12-16 of col. 4). Lancisi et al. do not expressly disclose only transmit the alert signal via the TETS when the alternative wireless communication system is in a fault condition. However, Lancisi et al. provide both means for communication, which makes it obvious to the skilled person to select one, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skills, before the effective filing date of the claimed invention , using teaching of Lancisi et al., to try to choose to only transmit the alert signal via the TETS when the alternative wireless communication system is in a fault condition and not available, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success. 

Regarding claim 2, the instant claim is corresponding method claim of the apparatus claim 8. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Regarding claim 9, Lancisi et al. disclose as stated above. Lancisi et al. also disclose wherein the circuitry is further configured to attempt to transmit the alert signal to the external device via an alternative wireless communication system and/or transmitting ("The microprocessor controller 44 also controls battery charging, distribution and regulation of power received though the TET coil 52, and communicates system data with the external power unit and controller 56 through the TET coil 52 and/or by RF with the monitor 58", lines 12-16 of col. 4). Lancisi et al. do not expressly disclose transmit the alert signal to the external device via an alternative wireless communication system while transmitting the alert signal via the TETS. However, Lancisi et al. provide both means for communication, which makes it obvious to the skilled person to select one, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skills, before the effective filing date of the claimed invention , using teaching of Lancisi et al., to try to choose to transmit the alert signal to the external device via an alternative wireless communication system while transmitting the alert signal via the TETS, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 3, the instant claim is corresponding method claim of the apparatus claim 9. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.
Regarding claim 10, Lancisi et al. disclose as stated above. Lancisi et al. also disclose transmitting the alert signal via the TETS and/or an alternative wireless communication system ("The microprocessor controller 44 also controls battery charging, distribution and regulation of power received though the TET coil 52, and communicates system data with the external power unit and controller 56 through the TET coil 52 and/or by RF with the monitor 58", lines 12-16 of col. 4). Lancisi et al. do not expressly disclose transmitting the alert signal via the TETS is in response to a fault condition of an alternative wireless communication system. However, Lancisi et al. provide both means for communication, which makes it obvious to the skilled person to select one, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skills, before the effective filing date of the claimed invention , using teaching of Lancisi et al., to transmit the alert signal via the TETS is in response to a fault condition of an alternative wireless communication system, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 4, the instant claim is corresponding method claim of the apparatus claim 10. The steps of method claim correspond to the elements of the apparatus. 

Regarding claim 11, Lancisi et al. disclose as stated above, except for expressly teaching wherein the fault condition includes a failure of a responder of the external system to respond to one of the alert signal and a test signal. However, Lancisi et al. provide both means for communication, which makes it obvious to the skilled person to select one, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention , using teaching of Lancisi et al., to try to choose to transmit the alert signal to the external device via  the TETS when the fault condition includes a failure of a responder of the external system to respond the alert signal, as suggested by KSR, to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 5, the instant claim is corresponding method claim of the apparatus claim 11. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Regarding claim 12, Lancisi et al. disclose as stated above. Lancisi et al. also disclose wherein the alert signal transmitted by the TETS is included a request for increased power (“In the event that both batteries are degraded or depleted, the TET system can supply power to run both stators. To this end, if the batteries are insufficient to power the stators as required, an alarm is activated indicating to the patient that external TET coil 54 should be applied to maintain the operation of the heart pump. This enables the pump to be maintained in operation while the batteries are replaced, recharged or repaired as required.” lines 36-40 of col. 3) {in order to maintain the operation, the power is increased} Lancisi et al. do not expressly disclose the alert signal transmitted by the TETS is included in a power control signal. However, Lancisi et al. provide means for increasing the power using the alert signal, which define one of several straightforward possibilities which the skilled person would select, depending on the circumstances, in order to solve the problem posed. Under KSR the known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives and is considered obvious. Therefore, it would be obvious to one of the ordinary skill, before the effective filing date of the claimed invention, using teaching of Lancisi et al., to reach at the claimed invention with a reasonable expectation of success.

Regarding claim 6, the instant claim is corresponding method claim of the apparatus 

Regarding claim 19, Lancisi et al. disclose as stated above, except for expressly teaching transmit a fault signal to the implanted medical device when a signal from the implanted medical device sent on an alternative wireless link cannot be decoded. However, the additional feature, also known as “negative acknowledgement” (NAK) is a common general knowledge in the art, which comes within the scope of the customary practice followed by persons skilled in the art. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use such known technique to modify the system of Lancisi et al. and to arrive at the claimed invention with a reasonable expectation of success based on the common general knowledge.

Regarding claim 15, the instant claim is corresponding method claim of the apparatus claim 19. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Regarding claim 20, Lancisi et al. disclose as stated above. Lancisi et al. also disclose wherein the circuitry is further configured to transmit the alert signal to the external ("The microprocessor controller 44 also controls battery charging, distribution and regulation of power received though the TET coil 52, and communicates system data with the external power unit and controller 56 through the TET coil 52 and/or by RF with the monitor 58", lines 12-16 of col. 4). Lancisi et al. do not expressly disclose transmit to the implanted medical device a signal that triggers the implanted medical device to transmit the alert. However, the additional feature, also known as “pooling” is a common general knowledge in the art, which comes within the scope of the customary practice followed by persons skilled in the art. Therefore, it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to use such known technique to modify the system of Lancisi et al. and to arrive at the claimed invention with a reasonable expectation of success based on the common general knowledge.

Regarding claim 16, the instant claim is corresponding method claim of the apparatus claim 20. The steps of method claim correspond to the elements of the apparatus. Therefore, it is interpreted and rejected under the same rationale.

Conclusion
  	 Examiner's note: As applied to the claims above, the specific columns, line In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by 

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Nader Bolourchi/
Primary Examiner, Art Unit 2631